                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

ANTHONY RUSSELL WILSON, II ,                )
                                            )
              Plaintiff,                    )
                                            )
        v.                                  )           No. 4:19CV1196 HEA
                                            )
STEVE LORTS, et. al,                        )
                                            )
              Defendants.                   )

                    OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Appointment of

Counsel [Doc. No. 26]. The motion will be denied, without prejudice.

        There is no constitutional or statutory right to appointed counsel in civil

cases. Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984). In determining whether to appoint counsel, the Court considers several

factors, including (1) whether the plaintiff has presented non-frivolous allegations

supporting his or her prayer for relief; (2) whether the plaintiff will substantially

benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4)

whether the factual and legal issues presented by the action are complex. See

Johnson v. Williams, 788 F.2d 1319, 1322–23 (8th Cir. 1986); Nelson, 728 F.2d at

1005.
      After considering these factors, the Court finds that the appointment of

counsel is not warranted at this time. This case is neither factually nor legally

complex.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motions for Appointment of

Counsel [Doc. No. 26], is denied without prejudice.

      Dated this 26th day of February, 2020.



                                          ________________________________
                                           HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                           2
